Title: From Susanna Boylston Adams Clark Treadway to Ann Thompson Gerry, 28 June 1812
From: Treadway, Susanna Boylston Adams Clark
To: Gerry, Ann Thompson



My Dear Ann
Quincy June 28th 1812

I fancy you will be surprised at receiving a letter from me so soon after my return, but being seized with an irresistible impulse to write to you, I have taken the liberty to indulge it. I am now sitting at my window surrounded by fragrant flowers, and melodious birds, but why I do not take the same interest in them, as before my visit to you, is a question I wish you would answer. This Evening I walked on the hill opposite our house, for the purpose of dissapating some unpleasant ideas, but when I arrived at the summit, instead of enjoying the prospect as formerly, Sweet Auburn, presented itself in imagination to my view; again I was there surrounded by you all, again, admiring the delightful scenery, which I have contemplated with so much pleasure; indeed it was so forcibly impressed on my mind, that I could scarcely persuade myself, it was but the effect of fancy; soon I realized it, and turning from the spot, bent my steps home to my chamber, from which I am now writing. My Grand-Father and myself attended Church in Weymouth, this morning as there was not any here, the discourse was not very interesting, and in spite of my endeavours, the idea of Cambridge and its inhabitants, intruded itself on my mind, I was sensible at the time, that it was wrong, but my thoughts were beyond the power of controul, and I concluded it would be best for me to pass the afternoon at home, where I might reflect on the pleasures I have enjoyed the last fortnight, without giving offence to any. I feel very anxious to hear how your Mama is, as your Brother told me on Saturday that she was not so well as when I left you. I am in daily expectation of seeing my Uncle Smith, with my dear Mother and Sister, yet I cannot bear the thought of parting with Caroline, who is as dear to me as ever, but we cannot always expect to enjoy the society of those we love best, and must submit to be deprived of it. I have not had time to copy the music I promised Helen, but she shall have it very soon, I left a peice under the piano, that belongs to Miss Orne, and will thank you to return it to her, with my love. You must remember your promise, not to let anyone see my foolish scrawls, they are not worth you perusal, but I trust you will excuse the imperfections. Grand-Papa and Grand-Mama unite with myself in respects to your Parents. and my affectionate remembrance to your Sisters, I cannot relinquish the pleasure of anticipating a visit from you, as soon as the health of your family will permit, and hope I shall not be disappointed, I will not promise you as much pleasure, as I experienced in my visit to you, but will try to make it agreeable.
Yours most affectionately
S. B. Adams